UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Steven Turner,
Plaintiff(s),
Vv. Case No. 1:19cv632

(Consent Case ; Litkovitz, M.J.)
Freestore Foodbank, Inc., et al.,
Defendant(s).

ORDER
Pursuant to notification that this matter has been settled between the parties:

It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within thirty (30)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

Date [le [29 ee A thea

awh January 16, 2020 KAREN L. LITKOVITZ
United States Magistrate ei
